Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 12-21 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/20 has been entered.
 
Claim Objections
Claim 12 is objected to because of the following:  it is currently dependent on cancelled claim 11. For the purposes of examination, it will be treated as dependent on claim 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10, 12-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammond et al., US Patent 5,638,525 (hereinafter Hammond).
	Regarding claim 1, Hammond teaches:
Apparatus for processing data, comprising: a processor to perform processing operations upon operands stored within a register file of said processor and as specified by program instructions of an instruction set, said processor comprising fetch circuitry for fetching said program instructions for execution from a memory (see e.g. fig. 4, instructions are fetched from memory/instruction cache) and decoder circuitry, coupled to said fetch circuitry, for decoding said fetched program instructions, and operating in at least a first mode of operation using a first set of active processing circuitry to perform processing operations (see e.g. fig. 4, col. 12 lines 16-21, col. 13 line 28 – col. 14 line 54, one set of circuitry including circuitry for executing 32-bit instructions) and a second mode of operation using a second set of active processing circuitry to perform alternative implementations of the processing operations (see e.g. fig. 4, col. 12 lines 16-21, another set of circuitry including circuitry for executing 64-bit instructions), said second set of active processing circuitry different from said first set of active processing circuitry (see e.g. fig. 4, all of the logic remains present in each mode, therefore a “set” 
Regarding claim 2, Hammond teaches:

Regarding claim 3, Hammond teaches:
Apparatus as claimed in claim 2, wherein said at least one performance characteristic comprises one or more of: average energy consumed per instruction to process program instructions; average time taken per instruction to process program instructions; and leakage power (see e.g. col. 12 lines 16-21, col. 13 line 28 – col. 14 line 54, circuitry executing different instructions at different times will necessarily have different energy and time performance characteristics).
Regarding claim 4, Hammond teaches:
Apparatus as claimed in claim 1, wherein said first proper subset comprises N-bit program instructions, said second proper subset comprises M-bit program instructions, M is greater than N (see e.g. col. 12 lines 16-21, col. 13 line 28 – col. 14 line 54).
Regarding claim 8, Hammond teaches:
Apparatus as claimed in claim 1, wherein said first proper subset excludes floating point program instructions and said second proper subset includes floating point instructions (see e.g. col. 5 lines 37-42, floating point in the second set).
Regarding claim 9, Hammond teaches:
Apparatus as claimed in claim 8, wherein said second set of active processing circuitry includes floating point processing circuitry and said first set of active processing 
Regarding claim 10, Hammond teaches:
Apparatus as claimed in claim 9, wherein said floating point processing circuitry is in a low power state in said first mode and a high power state in said second mode (see e.g. fig. 4, col. 12 lines 16-21, col. 13 line 28 – col. 14 line 54, lower power state due to not being used in a first mode).
Regarding claim 12, Hammond teaches:
Apparatus as claimed in claim 11, wherein said second decoder circuitry is in a low power state in said first mode and a high power state in said second mode (see e.g. fig. 4, col. 12 lines 16-21, col. 13 line 28 – col. 14 line 54, lower power state due to not being used in a first mode).
Regarding claim 13, Hammond teaches:
Apparatus as claimed in claim 1, wherein said second set of active processing circuitry comprises low order register file circuitry configured to store low order operand values and high order register file circuitry configured to store high order operand values and said first set of active processing circuitry comprises said low order register file circuitry and excludes said high order register file circuitry (see e.g. fig. 4, col. 12 lines 16-21, col. 13 line 28 – col. 14 line 54, separate register files for 32-bit and 64-bit operands).
Regarding claim 14, Hammond teaches:
Apparatus as claimed in claim 13, wherein said high order register file circuitry is gated to an inactive in said first mode and an active state in said second mode (see e.g. 
Regarding claim 15, Hammond teaches:
Apparatus as claimed in claim 1, wherein said instruction set includes one or more program instructions to switch between said first mode and said second mode (see e.g. fig. 4, col. 12 lines 16-21, col. 13 line 28 – col. 14 line 54).
Regarding claim 16, Hammond teaches:
Apparatus as claimed in claim 1, comprising interrupt control circuitry to control interrupt processing by one or more interrupt handling programs, wherein respective mode flag indicate whether an interrupt handling program is processed in said first mode or said second mode (see e.g. col. 10 lines 28-59).
Regarding claim 17, Hammond teaches:
Apparatus as claimed claim 1, comprising mode control circuitry heuristically to control switching between said first mode and said second mode in dependence upon detected characteristics of a stream of program instructions executed (see e.g. col. 10 lines 28-59).
Regarding claim 18, Hammond teaches:
Apparatus as claimed in claim 1, wherein, when operating in said first mode and an instruction within said second proper subset is detected within program flow to be executed, a switch to said second mode is triggered (see e.g. col. 10 lines 60-66).
Regarding claim 19, Hammond teaches:
Apparatus as claimed in claim 1, wherein, when operating in said first mode and more than a threshold number of instructions preferred for execution in said second 
Claim 20 is rejected for reasons corresponding to those given above for claim 1.
Claim 21 is rejected for reasons corresponding to those given above for claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond in view of Scott et al., US Patent Application Publication 2007/0226462 (hereinafter Scott).
Regarding claim 5, Hammond teaches:
Apparatus as claimed in claim 4.
Hammond fails to explicitly teach wherein said first set of active processing circuitry comprises first fetch circuitry to fetch program instructions from memory using a first fetch rate fetching on average a first number of bits per cycle, and said second set of active processing circuitry comprises second fetch circuitry to fetch program 
	Scott teaches fetching instructions at variable rates depending on instruction type (see e.g. para. [0009-13]).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Hammond and Scott such that said first set of active processing circuitry comprises first fetch circuitry to fetch program instructions from memory using a first fetch rate fetching on average a first number of bits per cycle, and said second set of active processing circuitry comprises second fetch circuitry to fetch program instructions from memory at a second fetch rate fetching on average a second number of bits per cycle, said second fetch rate being greater than said first fetch rate. This would have ensured efficient use of a fetch/prefetch buffer and increased flexibility to adapt to changing instruction widths.
Regarding claim 6, Hammond in view of Scott teaches or suggests:
Apparatus as claimed in claim 5, wherein a first fetch bit width is N bits and a second fetch bit width is M bits (see e.g. Hammond col. 12 lines 16-21, col. 13 line 28 – col. 14 line 54).
Regarding claim 7, Hammond in view of Scott teaches or suggests:
Apparatus as claimed in claim 5, wherein said first fetch circuitry comprises a first instruction fetch buffer, said second fetch circuitry comprises a second instruction fetch buffer, and said first instruction fetch buffer has a lower instruction storage capacity than said second instruction fetch buffer (see e.g. Scott para. [0009-13], variable depth of buffer).
Response to Arguments
Applicant’s arguments with respect to claims 1-10, 12-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M LINDLOF/Primary Examiner, Art Unit 2183